Case 6:12-cv-00012-CCL Document 327 Filed 08/03/20 Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

HELENA DIVISION
DOUG LAIR, et al., CV 12—12—H-CCL
Plaintiffs,
ORDER
VS.
JEFF MANGAN |, et al.,
Defendants.

 

 

Before the Court is Plaintiffs’ motion for relief from the Court’s Order and
Amended judgment under Fed. R. Civ. P. 60(b)(6). The Court heard argument on
July 30, 2020. James Bopp, Jr., of the Bopp LAW FIRM, PC argued for Plaintiffs
and was accompanied by local counsel, Anita Y. Milanovich of MILANOVICH
LAw, PLLC. Matthew T. Cochenour, Acting Solicitor General for the State of
Montana argued for Defendants and was accompanied by Assistant Attorney
General Patrick M. Risken. Having reviewed the parties’ briefs and received

argument, the Court is prepared to rule.

 

Jeff Mangan replaced Jonathan Motl as Montana Commissioner of Political Practices in
May of 2017.
Case 6:12-cv-00012-CCL Document 327 Filed 08/03/20 Page 2 of 14

LEGAL STANDARD

This Court can only reopen a final judgment under Rule 60(b)(6) when the
request is supported by “extraordinary circumstances.” Riley v. Filson, 933 F.3d
1068, 1071 (9" Cir. 2019). A “change in the controlling law can — but does not
always — provide a sufficient basis for granting relief under Rule 60(b)(6).”
Henson v. Fidelity Nat’l Financial, Inc., 943 F.3d 434, 444 (9 Cir. 2019).

In their briefing, both parties addressed the factors set out by the Ninth
Circuit for deciding a Rule 60(b)(6) motion in a habeas case. Phelps v. Alameida,
569 F.3d 1120 (9" Cir. 2009). Ten years after deciding Phelps, the Ninth Circuit
concluded “that many of the Phelps factors are relevant to the Rule 60(b)(6)
analysis” in non-habeas cases. Henson, 943 F.3d at 440.

In Henson, the Ninth Circuit once again emphasized, as it did in Phelps, that
“courts must consider all of the relevant circumstances surrounding the specific
motion before the court in order to ensure that justice be done in light of all the
facts.” Id., citing Phelps at 1133. Although the Court has considered those factors
in deciding the pending motion, it heeds the Ninth Circuit advice that the factors
set forth in Phelps are not “intended to be a rigid or exhaustive list” and has
balanced the competing policies of the finality of judgments and the need to do

justice in light of all the facts. Jd. at 446, quoting Phelps at 1133, 1135.

Page 2 of 14
Case 6:12-cv-00012-CCL Document 327 Filed 08/03/20 Page 3 of 14

DISCUSSION

Although Plaintiffs claim to be seeking relief from this Court’s May 17,
2016, order (Doc. 278) and the Amended Judgment subsequently issued by the
Clerk (Doc. 280), they are actually asking the Court to set aside the Ninth Circuit’s
reversal of this Court’s May 17, 2016, order and decision to reverse and remand
the case in 2015 in response to this Court’s October 10, 2012, opinion and order,
(Doc. 168) which relied on the Supreme Court’s plurality opinion in Randall.

Plaintiffs argue that the Supreme Court’s November 25, 2019 per curiam
opinion in Thompson v. Hebdon constitutes a change in controlling law that
provides a sufficient basis for granting relief under Rule 60(b)(6). In Thompson,
the Supreme Court answered in the affirmative the question whether the plurality
opinion in Randall should be considered in deciding cases involving campaign
finance restrictions. Thompson v. Hebdon 140 S. Ct. 348, 351 and n. * (2019).

Defendants appear to concede that Plaintiffs’ argument might have merit,
but for the fact that the Ninth Circuit already applied Randall to Montana’s limits
in both its 2015 decision reversing and remanding the Court’s 2012 opinion and
order and its 2017 decision reversing the Court’s 2016 opinion and order.
Resolving this issue requires the Court to compare the events in this case to the

events that led to the Supreme Court’s decision in Thompson.

Page 3 of 14
Case 6:12-cv-00012-CCL Document 327 Filed 08/03/20 Page 4 of 14

Procedural History — Lair v. Mangan’

Plaintiffs filed this lawsuit in the Billings Division for the District of
Montana on September 6, 2011, alleging that a number of Montana state statutes
were facially unconstitutional as they violated the First Amendment. Plaintiffs
moved for a preliminary injunction on September 7, 2011, seeking to enjoin
enforcement of these statutes. However, before any action was taken on the
motion, Defendants moved to change venue and the case was transferred to the
undersigned.

On February 16, 2012, the Court held a hearing on the motion for a
preliminary injunction and enjoined enforcement of Montana’s vote-reporting
requirement and political-civil libel statute, Montana Code Annotated
§§ 13-35—225(3)(a), 13-37-131. The Court denied the motion as to the
remaining statutes.

The Court issued its first scheduling order on March 9, 2012. The parties
agreed that all of the issues regarding the contribution limits in Montana Code
Annotated § 13-37—216(1), (3), and (5) would be resolved through a bench trial

and that all other matters would be adjudicated by summary judgment.

 

2 The parties and the undersigned are familiar with the complex procedural history in
this case as we all lived through it. The extensive background section is provided in part to assist
the Ninth Circuit panel assigned to preside over the anticipated appeal of this decision.

Page 4 of 14
Case 6:12-cv-00012-CCL Document 327 Filed 08/03/20 Page 5 of 14

The parties then cross-moved for summary judgment, and the Court held a
hearing on May 12, 2012. The Court granted both motions in part and denied
them in part. The Court permanently enjoined Montana’s vote-reporting
requirement, political-civil libel statute, and ban on corporate contributions to
political committees used by those committees for independent expenditures. See
Mont. Code Ann. §§ 13—35—225(3)(a), 13-37-131, 13-35-227. However, the
Court concluded that Montana’s ban on direct and indirect corporate contributions
to candidates and political parties was constitutional. Jd. at § 13-35—227. The
parties cross-appealed that order but then voluntarily dismissed the appeals on July
23, 2012.

The Court held a bench trial from September 12, 2012, to September 14,
2012, in order to resolve Plaintiffs’ claims related to Montana’s campaign
contribution limits in Montana Code Annotated § 13—37—216(1), (3), and (5). On
October 3, 2012, less than three weeks after the close of evidence, the Court issued
an order declaring the contribution limits unconstitutional and permanently
enjoining their enforcement. (Doc. 157). The order indicated that complete
findings of fact and conclusions of law would follow, but that the Court wished to
make its ultimate ruling known as far in advance of the pending November

election as possible. That same day, Defendants filed a motion to stay the Court’s

Page 5 of 14
Case 6:12-cv-00012-CCL Document 327 Filed 08/03/20 Page 6 of 14

ruling pending appeal to the Ninth Circuit Court of Appeals. The Court did not
rule on the motion immediately, instead giving Plaintiffs five days to respond.
The Court ultimately denied Defendants’ motion to stay.

On October 4, 2012, Defendants filed a notice of appeal of the Court’s
October 3rd order and judgment. On October 10, 2012, the Ninth Circuit motions
panel assigned to the case temporarily stayed the Court’s order and judgment
pending appeal, citing the fact that the Court had yet to issue its findings of fact
and conclusions of law. That same afternoon, this Court issued its findings and
conclusions, relying primarily on the United States Supreme Court’s plurality
opinion in Randall v. Sorrell, 548 U.S. 230 (2006), to find that Montana’s
campaign contribution limits do not pass constitutional muster. (Doc. 168).

On October 16, 2012, the Ninth Circuit motions panel issued its full opinion
granting Defendants’ motion to stay for the duration of the appeal. In essence, the
motions panel concluded that Defendants were likely to succeed on appeal
because the Ninth Circuit’s decision in Montana Right to Life Association v.
Eddleman, 343 F.3d 1085 (9th Cir. 2003) [hereinafter, Eddleman], likely remained
good law despite Randall. See Lair v. Bullock, 697 F.3d 1200, 1202 (9th Cir.
2012) [hereinafter, Lair J].

///

Page 6 of 14
Case 6:12-cv-00012-CCL Document 327 Filed 08/03/20 Page 7 of 14

On May 26, 2015, the Ninth Circuit merits panel assigned to the case issued

 

its opinion, which was subsequently amended and re-issued on September 1, 2015.
See Lair v. Bullock, 798 F.3d 736 (9th Cir. 2015) [hereinafter, Lair I]. The Lair I
court reversed and remanded, directing this Court to apply the following test from
Eddleman to the case at bar: “state campaign contribution limits will be upheld if
(1) there is adequate evidence that the limitation furthers a sufficiently important
state interest, and (2) if the limits are ‘closely drawn’—.e., if they (a) focus
narrowly on the state’s interest, (b) leave the contributor free to affiliate with a
candidate, and (c) allow the candidate to amass sufficient resources to wage an
effective campaign.” 798 F.3d at 748. The Lair I court expressly held that
Randall did not overrule the Eddleman closely-drawn analysis “because there
simply was no binding . . . decision on that point.” Jd. at 747. However, the Lair
II court also held that the Supreme Court’s decision in Citizens United v. Federal
Election Commission, 558 U.S. 310 (2010), abrogated Eddleman to the extent the
latter relied upon an impermissible notion of what constitutes an “important state
interest” vis-4-vis contribution limits. Jd.

The Lair II court provided explicit instructions to this Court as to the
standard to apply on remand. First, having interpreted the Court’s October 10,

2012 findings and conclusions as silent on the issue of whether Defendants

Page 7 of 14
Case 6:12-cv-00012-CCL Document 327 Filed 08/03/20 Page 8 of 14

established an important state interest underlying the statutes at issue, the Lair IT
court directed the Court “either (1) to decide whether Montana has carried its
burden in showing the contribution limits further a valid ‘important state interest’
or, if the [Court] again assumes the state has carried its burden, (2) to identify
expressly what interest the [Court] assumes exists.” Jd. at 748. The Ninth Circuit
also directed the Court to apply the three-part closely-drawn test from Eddleman,
should it find that the contribution limits further a sufficiently important state
interest. Id.

Once the Ninth Circuit’s amended mandate was issued, (Doc. 200), the
Court scheduled a status conference with the parties. Thereafter, the Court issued
a scheduling order setting a discovery deadline of February 5, 2016, a motions
deadline of March 4, 2016, a hearing on the motions for April 18, 2016, and a
bench trial date — to the extent necessary — on May 23, 2016. The Court held a
hearing on the parties’ cross-motions for summary judgment on April 18, 2016,
(Doc. 272) and issued its order granting Plaintiffs’ motion for summary judgment,
declaring subsections 1 and 3 of Mont. Code Ann. § 13-37-216 unconstitutional
and permanently enjoining Defendants from enforcing those subsections on May
17, 2016. (Doc. 278). An Amended Clerk’s Judgment (280) in favor of Plaintiffs

was entered immediately following filing of the order.

Page 8 of 14
Case 6:12-cv-00012-CCL Document 327 Filed 08/03/20 Page 9 of 14

Defendants appealed and the Ninth Circuit panel assigned to the case issued
its opinion reversing the Court’s judgment and holding that Montana’s
contribution limits survive constitutional scrutiny. Lair v. Motl, 873 F.3d 1170,
1187 (9" Cir. 2017) [hereinafter, Lair IJ]. The panel in Lair II cited the plurality
opinion in Randall to justify its rigorous review of the undersigned’s factual
findings and reviewed de novo the application of the law to those facts, citing Lair
Il. Lair lI at 1178. The panel then followed the Eddleman framework, as limited
by Citizens United and McCutcheon, holding that Montana “offered adequate
evidence that its limits further the important state interest of preventing quid pro
quo corruption or its appearance.” Lair II/ at 1180.

Although the Lair IT panel used the Eddleman framework to decide that
“Montana’s limits are closely drawn to further the state’s important interest,” id. at
1186, the panel also considered the concerns raised by the plurality opinion in
Randall. Lair III at 1185 - 86. The panel distinguished Montana’s campaign
contribution limits from those of Vermont, which were held to violate the First
Amendment in Randall, noting that the Plaintiffs in this case failed to demonstrate
that the “anti-challenger bias that animated the plurality in Randall” is present in
Montana. Jd. at 1186.

///

Page 9 of 14
Case 6:12-cv-00012-CCL Document 327 Filed 08/03/20 Page 10 of 14

Judge Bea wrote a dissenting opinion which addressed only the first prong
of the Eddleman framework. Jd. at 1191 (Bea, J. dissenting), and voted to grant
rehearing en banc. Judge Bea and three other Ninth Circuit judges joined Judge
Ikuta’s dissent from the decision to deny en banc review, noting that this Court
“sot it exactly right” in holding that “Montana had not proven a sufficiently
important state interest in preventing actual or apparent quid pro quo corruption.”
Lair v. Motl, 889 F.3d 571 (9" Cir. 2018) (Ikuta, J. dissenting), and the Supreme
Court denied certiorari. Lair v. Mangan, 139 S. Ct. 916 (2019).

No party at that time requested a revised judgment and the Ninth Circuit had
reversed the case without remanding so the Court did not issue a revised judgment
following the Supreme Court’s denial of certiorari. The Court resolved the only
motion then pending before it by denying Plaintiffs’ motion for attorney’s fees and
costs. (Doc. 315).

Procedural History — Thompson v. Dauphinais®

On April 25, 2016, United States District Judge Burgess of the District of
Alaska conducted a bench trial in Thompson v. Dauphinais, a case in which three

individual plaintiffs and District 18 of the Alaska Republican Party challenged

 

3 In addition to reviewing the three published decisions in Thompson, the Court obtained
the Ninth Circuit’s Docket Report for Appeal No. 17-35019. References to docket entries from
that report will use Dkt.

Page 10 of 14
Case 6:12-cv-00012-CCL Document 327 Filed 08/03/20 Page 11 of 14

“the constitutionality of four provisions of Alaska’s campaign finance laws under
the First and Fourteenth Amendments.” 217 F. Supp.3d 1023, 1026 (D. Alaska
2016). Judge Burgess relied on Lair I and refused to “apply the two-part, multi-
factor ‘closely drawn’ test articulated by the Supreme Court in Randall v. Sorrell
rather than the test laid out by the Ninth Circuit Court of Appeals in Eddleman.”
Id. at 1031, citing Lair IJ. Based on that analysis and without considering the
Randall test, Judge Burgess upheld the challenged provisions of Alaska’s
campaign finance laws. Id. at 1039.

On November 27, 2018, the Ninth Circuit issued its opinion affirming Judge
Burgess as to the constitutionality of three of the four challenged provisions of
Alaska’s campaign finance laws and reversing his decision as to “the nonresident
aggregate contribution limit.” Thompson v. Hebdon, 909 F.3d 1027, 1044 (gn
Cir. 2018). The plaintiffs in Thompson relied heavily on Randall and the Ninth
Circuit panel assigned to decide Thompson acknowledged that “Justice Breyer’s
plurality opinion in Randall, if binding, may aid Thompson’s position because at
least one of the ‘warning signs’ identified in Randall is present here.” The panel
relied on both Lair IJ and Lair III to reject plaintiffs’ argument, noting that the
Ninth Circuit in those cases had determined that “Randall is not binding authority

because no opinion commanded a majority of the Court.” /d. at 1037, n. 5. One

Page 11 of 14
Case 6:12-cv-00012-CCL Document 327 Filed 08/03/20 Page 12 of 14

judge’s sua sponte request for en banc hearing was withdrawn after the parties
filed supplemental briefing, (Dkt. 78) and the mandate issued on Feb. 20, 2019.

Nine months after the Ninth Circuit mandate issued, the Supreme Court
granted the plaintiffs’ petition for certiorari, vacated the Ninth Circuit’s judgment
and remanded the case for the Ninth Circuit “to revisit whether Alaska’s
contribution limits are consistent with our First Amendment precedents.”
Thompson, 140 S.Ct. at 351. It is clear from the following footnote that the Court
intends the Ninth Circuit to consider Randail in its review. “The court below
declined to consider Randall ‘because no opinion commanded a majority of the
Court,’ instead relying on its own precedent predating Randall by three years.
Courts of Appeals from ten Circuits, however, correctly looked to Randall in
reviewing campaign finance restrictions.” Jd. at n. * (citations omitted). The
Ninth Circuit has yet to issue an opinion in connection with the remand order.

Comparison and Conclusion

There is now no doubt that this Court was correct to apply the Randall
factors when it first considered Montana’s campaign contribution limits, thanks to
the Supreme Court’s recent decision in Thompson. Unlike the plaintiffs in
Thompson, however, Plaintiffs in this case cannot argue that the Ninth Circuit

completely failed to consider Randall when reviewing this Court’s orders.

Page 12 of 14
Case 6:12-cv-00012-CCL Document 327 Filed 08/03/20 Page 13 of 14

The panel in Lair III, perhaps recognizing that its refusal to address Randall
could result in a successful petition for certiorari, covered its bases by stating “we
would reach the same conclusions under the plurality’s decision in Randall.” Lair
III at 1186. The majority opinion in Lair IT relied on the motions panel that
decided Lair I, noting that the “motions panel in Lair J addressed each of these
‘danger signs’ and ‘considerations’ at length, concluding that Randall likely
‘would not have mandated a different result in Eddleman.’” Id. at 1187. The
majority opinion goes on to provide its basis for agreement with the conclusion
reached by the Lair J motions panel. Jd.

The only “change in controlling law” mandated by the Supreme Court’s
decision in Thompson requires district courts and courts of appeal to apply the
Randall factors. This Court and the Ninth Circuit both considered Randall, but
reached vastly different conclusions. While this Court may agree with Plaintiffs
that its own analysis of the Randall factors is superior to that of the Ninth Circuit,
it cannot ignore the fact that Plaintiffs had the opportunity to raise this issue in
both their petition for rehearing en banc and their petition for a writ of certiorari.
The Supreme Court’s decision to remand Thompson so that the Ninth Circuit
could consider Randall does not require reversal of a Ninth Circuit decision that

did consider Randall. Accordingly,

Page 13 of 14
Case 6:12-cv-00012-CCL Document 327 Filed 08/03/20 Page 14 of 14

IT IS HEREBY ORDERED that Plaintiffs’ 60(b)(6) motion for relief (Doc.

316) is DENIED.

Dated this 4 nh of August, 2020.

piles Kf FLY

tates District Judge

   

Senior Uni

Page 14 of 14
